Exhibit 10.4

AMENDMENT NO. 9 TO CREDIT AGREEMENT AND AMENDMENT NO. 2 TO

GUARANTEE AND COLLATERAL AGREEMENT

This AMENDMENT NO. 9 TO CREDIT AGREEMENT AND AMENDMENT NO. 2 TO GUARANTEE AND
COLLATERAL AGREEMENT (this “Amendment”), dated August 11, 2015 (the “Closing
Date”) but effective as of June 30, 2015 (the “Amendment No. 9 Effective Date”),
among USMD HOLDINGS, INC., a Delaware corporation “Holdings”), UROLOGY
ASSOCIATES OF NORTH TEXAS, P.L.L.C., Texas professional limited liability
company, USMD INC., a Texas corporation, IMPEL MANAGEMENT SERVICES, L.L.C., a
Texas limited liability company, IMPEL CONSULTING EXPERTS, L.L.C., a Texas
limited liability company, MAT-RX DEVELOPMENT, L.L.C., a Texas limited liability
company, USMD OF ARLINGTON GP, L.L.C., a Texas limited liability company, US
LITHOTRIPSY, L.P., a Texas limited partnership, USMD CANCER TREATMENT CENTERS,
L.L.C., a Texas limited liability company, USMD CANCER TREATMENT CENTERS GP,
L.L.C., Texas limited liability company, USMD PPM, LLC, a Texas limited
liability company, USMD DIAGNOSTIC SERVICES, LLC, a Texas limited liability
company, MAT-RX FORT WORTH GP, L.L.C., a Texas limited liability company, USMD
ADMINISTRATIVE SERVICES, L.L.C., Texas limited liability company, USGP, LLC, a
Texas limited liability company, LITHO GP, LLC, a Texas limited liability
company, METRO I STONE MANAGEMENT, LTD., a Texas limited partnership, USMD
AFFILIATED SERVICES, a Texas not for profit corporation, MEDICAL CLINIC OF NORTH
TEXAS PLLC, a Texas professional limited liability company, and USMD CTC (MO),
LLC, a Missouri limited liability company (individually a “Borrower” and
collectively, the “Borrowers”), the undersigned Lenders (as defined below), and
SOUTHWEST BANK, a Texas state bank, as administrative agent for the Lenders (the
“Administrative Agent”).

PRELIMINARY STATEMENTS:

(1) The Borrowers, the lenders party thereto (the “Lenders”), and the
Administrative Agent are parties to that certain Credit Agreement dated as of
August 31, 2012, as amended by that certain Amendment No. 1 to Credit Agreement
dated as of February 28, 2013, as further amended by that certain Amendment
No. 2 to Credit Agreement dated as of September 13, 2013, as further amended by
that certain Amendment No. 3 to Credit Agreement dated as of February 25, 2014,
as further amended by that certain Waiver and Amendment No. 4 to Credit
Agreement dated as of April 14, 2014, as further amended by that certain
Amendment No. 5 to Credit Agreement dated as of September 23, 2014, as further
amended by that certain Amendment No. 6 to Credit Agreement and Amendment No. 1
to Guarantee and Collateral Agreement, dated as of December 22, 2014, as further
amended by that certain Amendment No. 7 to Credit Agreement, dated as of
March 13, 2015, as further amended by that certain Amendment No. 8 to Credit
Agreement dated as of April 29, 2015 (as so amended and as further amended
hereby, the “Credit Agreement”).

(2) The Borrowers have requested that the Credit Agreement and the Guarantee and
Collateral Agreement (as defined in the Credit Agreement) be amended in the
manner provided for in this Amendment.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, hereby
agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms
which are defined in the Credit Agreement are used herein as therein defined.

SECTION 2. Amendment to Credit Agreement. The Credit Agreement is, effective as
of the Amendment No. 9 Effective Date, hereby amended as follows:

(a) As used in this Amendment, the following terms shall have the following
meanings:

“Cash Collateral” has the meaning specified in the Credit Agreement (after
giving effect to this Amendment).

“Collateral Account” has the meaning specified in the Credit Agreement (after
giving effect to this Amendment).

(b) The following definition of “Cash Collateralize” is hereby added to
Section 1.01 of the Credit Agreement in its correct alphabetical location:

“Cash Collateralize” means, to deposit into the Cash Collateral Account and
pledge to the Administrative Agent, for the benefit of the Administrative Agent
and the Lenders, as collateral for the Tranche A Term Loans and the other
Secured Obligations, cash, funds or deposit account balances, pursuant to
documentation in form and substance satisfactory to the Administrative Agent.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral.

(c) The definition of Collateral Account contained in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Collateral Account” means deposit account number 3679248 standing in the name
of Holdings at Southwest Bank and all certificates, instruments and other
documents evidencing such account, all cash, funds or other sums now or at any
time hereafter on deposit in such deposit account, all cash, funds or other sums
now due or to become due with respect to such deposit account and any and all
renewals, extensions, replacements and proceeds thereof. The Collateral Account
shall be under the sole dominion and control of the Administrative Agent, and
neither Holdings nor any of the other Borrowers shall have any right to withdraw
any funds or other property from the Collateral Account without the prior
written consent of the Administrative Agent. The Collateral Account shall, at
Administrative Agents’ and the Lenders’ sole option, be subject to a deposit
account control agreement (blocked account) in form and substance acceptable to
Administrative Agent and the Lenders. The Collateral Account will bear interest
for the benefit of Borrowers at the fixed rate per annum rate of .55%. At any
time and from time to time, the Borrowers may elect to apply funds in the
Collateral Account to prepay the Tranche A Term Loans, in whole or in part, in
accordance with Section 2.08 of the Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

(d) The definition of “Consolidated Senior Indebtedness” contained in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Consolidated Senior Indebtedness” means, at any date, the Consolidated Total
Indebtedness of the Borrowers minus an amount equal to the sum of (a) the
outstanding principal amount of all Subordinated Debt and Convertible Notes on
such date, and (b) the amount of Cash Collateral in the Collateral Account.

(e) The definition of “Revolving Commitment” contained in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Revolving Commitment” means, as to any Lender, the obligation of such Lender,
if any, to make Revolving Loans in an aggregate principal amount not to exceed
the amount set forth under the heading “Revolving Commitment” opposite such
Lender’s name on Schedule 1.01A or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof; provided that the Revolving Commitment as to
any Lender and the Total Revolving Commitments shall not exceed $2,500,000 until
all of the Tranche A Term Loans shall have been fully Cash Collateralized.

(f) The definition of “Senior Leverage Ratio” contained in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Senior Leverage Ratio” means, as at the last day of any period, the ratio of
(a) Consolidated Senior Indebtedness (less the principal amount of the Tranche A
Term Loans that are fully Cash Collateralized) on such day to (b) EBITDA for
such period.

(g) The proviso at the end of Section 2.03(a) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“provided, however, if all outstanding principal of the Tranche A Term Loans is
fully Cash Collateralized, installments of principal shall no longer be payable
on the dates specified above; provided, further, that all outstanding principal
of the Tranche A Term Loans shall be repaid by the Borrowers on the Maturity
Date for the Tranche A Facility.”

(h) The following sentence is hereby added to the end of Section 2.05 of the
Credit Agreement:

“Notwithstanding the foregoing, for all borrowings made under the Revolving
Facility from and after the Closing Date, each Notice of Borrowing by the
Borrower Representative shall be signed by any two (2) of the following officers
of the Borrower Representative: (i) chief executive officer, (ii) president,
(iii)

 

-3-



--------------------------------------------------------------------------------

chief financial officer and (iv) chief accounting officer; provided, that in any
event two (2) separate natural persons holding appropriate titles referenced
above (as opposed to one person holding more than one of the above titles) shall
sign such Notice of Borrowing on behalf of the Borrower Representative.

(i) Paragraph (b) of Section 2.12 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(b) The Tranche A Term Loans shall bear interest at a rate per annum equal to
five percent (5%), provided that commencing on the first Business Day following
the date that all of the Tranche A Term Loans are fully Cash Collateralized, the
Tranche A Term Loans shall bear interest at a rate per annum equal to 1.8%.”

(j) The following Section 5.14 is hereby added to the Credit Agreement:

“Section 5.14. Collateral Account. The Borrowers shall cause (a) at all times
after the Closing Date, the Tranche A Term Loans to be Cash Collateralized with
Cash Collateral in an amount equal to 50% of the outstanding principal amount of
the Tranche A Term Loans, and (b) at all times after the date that is sixty
(60) days after the Closing Date, all of the Tranche A Term Loans to be fully
Cash Collateralized.”

(k) Paragraph (c) in Section 6.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(c) Capital Expenditures. Permit the aggregate Capital Expenditures of the
Borrowers (a) during the Fiscal Year ending on December 31, 2015 to exceed
$6,000,000, and (b) during the Fiscal Year ending on December 31, 2016, to
exceed $4,500,000.”

(l) Section 6.01(d) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(d) Senior Leverage Ratio. Permit the Senior Leverage Ratio as at the last day
of any period of four consecutive Fiscal Quarters of the Borrowers ending during
any test period set forth below to exceed the ratio set forth below opposite
such test period:

 

Test Period

   Senior Leverage Ratio The period of Four Fiscal Quarters ending on
September 30, 2015, and thereafter (with no test being performed for the period
ending June 30, 2015)    1.00 to 1.00”

(m) Paragraph (c) of Section 7.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

-4-



--------------------------------------------------------------------------------

“(c) any Borrower shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.04(a), Section 5.07(a),
Section 5.13 or Article VI of this Agreement or Sections 6.05 and 6.08(b) of the
Guarantee and Collateral Agreement; provided, however, that, not more than one
time during any period of four Fiscal Quarters, if any Borrower shall default in
the observance or performance of any agreement contained in Section 6.01(a) or
Section 6.01(d), such default shall not be an Event of Default if (x) in the
case of a default in the observance or performance of Section 6.01(a), the Fixed
Charge Coverage Ratio is not less than 1.0 to 1.0, (y) in the case of a default
in the observance or performance of Section 6.01(d), the Senior Leverage Ratio
is not in excess of 1.25 to 1.0 for the period ending September 30, 2015 and for
each period thereafter, and (z) the Borrowers are in full compliance with
Section 6.01(a) and Section 6.01(d) (without giving effect to this paragraph
(c)) as of the end of the Fiscal Quarter immediately following the Fiscal
Quarter during which any such default occurred.”

(n) The following sentence is hereby added to the end of Section 7.03 of the
Credit Agreement:

“Notwithstanding the foregoing, Cash Collateral shall be applied to the
outstanding principal of the Tranche A Term Loans before it is applied against
any other Secured Obligations.”

(o) Exhibit B (Form of Compliance Certificate) of the Credit Agreement is hereby
amended and restated in its entirety in the form of Annex A hereto.

(p) Paragraph (a) of Section 6.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio as at the
last day of any period of four consecutive Fiscal Quarters of the Borrowers
ending during any test period set forth below to be less than the ratio set
forth below opposite such test period:

 

Test Period

   Fixed Charge Coverage
Ratio From and including December 31, 2012 through and including September 30,
2013    1.50 to 1.00 From and including October 1, 2013, through and including
December 31, 2013    1.00 to 1.00 From and including January 1, 2014, through
and including March 31, 2014    .35 to 1.00 From and including April 1, 2014,
through and including March 31, 2015    1.25 to 1.00

 

-5-



--------------------------------------------------------------------------------

Test Period

   Fixed Charge Coverage
Ratio From and including April 1, 2015, through and including June 30, 2016   
No tests under this
subsection for periods
between these dates From and including July 1, 2016, through and including
September 30, 2016, and thereafter    1.25 to 1.00

SECTION 3. Intentionally omitted.

SECTION 4. Amendment to Guarantee and Collateral Agreement. The definition of
“Collateral Account” contained in Section 1.01(b) of the Guarantee and
Collateral Agreement is hereby amended and restated in its entirety to read as
follows:

“Collateral Account” has the meaning specified in the Credit Agreement.

SECTION 5. Conditions of Effectiveness. This Amendment shall become effective
when, and only when, on or before the Closing Date:

(a) Counterparts. The Administrative Agent shall have received counterparts of
this Amendment duly executed and delivered by the Lenders and all of the
Borrowers.

(b) Officers’ Certificate. The Administrative Agent shall have received a
certificate of the Borrower Representative, on behalf of each Borrower,
certifying (i) that resolutions of the board of directors, board of managers or
other appropriate governing body of each Borrower, previously certified and
delivered to the Administrative Agent, authorize the execution, delivery and
performance by such Borrower of this Amendment and each of the other documents
required to be executed by such Borrower hereunder and such resolutions are in
full force and effect and have not been amended or modified, (ii) the officers
of each Borrower (A) who are authorized to sign this Amendment and the other
documents required hereby and to which such Borrower is a party and (B) who
will, until replaced by another officer or officers duly authorized for that
purpose, act as its representative for the purposes of signing documents and
giving notices and other communications in connection with this Amendment, the
Credit Agreement and the other Loan Documents, (iii) specimen signatures of such
authorized officers, and (iv) that the Organizational Documents of each Borrower
most recently certified and delivered to the Administrative Agent, are in full
force effect and have not been amended or modified. The Administrative Agent and
the Lenders may conclusively rely on such certificate until the Administrative
Agent receives notice in writing from the Borrower Representative.

(c) Amendment Fee. The Administrative Agent shall have received from the
Borrowers, in immediately available funds, an amendment fee in the amount of
$25,000. Once paid to the Administrative Agent, such amendment fee shall be
fully earned and non-refundable.

 

-6-



--------------------------------------------------------------------------------

(d) Cash Collateral. Holdings shall have deposited into the Collateral Account,
in immediately available funds, Cash Collateral in the amount of at least
$3,375,000.

(e) Blocked Account. The Administrative Agent shall have received a deposit
account control agreement (blocked account) with respect to the Collateral
Account in form and substance acceptable to Administrative Agent and Lenders.

(f) Fees and Expenses. The Administrative Agent shall have received evidence
that the Borrowers shall have paid to the Administrative Agent all out-of-pocket
fees and expenses of the Administrative Agent incurred in connection with this
Amendment and the transactions contemplated hereby (including, to the extent
invoiced, the out-of-pocket fees, disbursements and charges of counsel to the
Administrative Agent).

(g) Other Documents. The Administrative Agent shall have received such other
certificates, documents and agreements as the Administrative Agent may
reasonably request.

SECTION 6. Representations and Warranties of the Borrowers. To induce the
Administrative Agent and the Lenders to enter into this Amendment, each of the
Borrowers hereby represents and warrants to the Administrative Agent and all of
the Lenders as of the date hereof that:

(a) Existence; etc. Each Borrower is duly organized, validly existing and in
good standing under the laws of the jurisdiction indicated in the preamble of
this Amendment.

(b) No Legal Bar. Each Borrower has the power, authority, and legal right to
execute, deliver and perform its obligations under this Amendment and each other
document or instrument required to be executed and delivered by it hereunder.
The execution, delivery and performance by each Borrower of this Amendment and
each other document or instrument required to be executed and delivered by such
Borrower hereunder have been duly authorized by all necessary organizational
action and do not and will not (i) contravene or violate any of the
Organizational Documents of such Borrower, (ii) violate any Requirement of Law,
(iii) violate any Contractual Obligation binding on or affecting such Borrower
or any of its assets, (iv) violate any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Borrower or its
property is subject or (v) result in, or require, the creation or imposition of
any mortgage, deed of trust, pledge, Lien, security interest or other charge,
encumbrance or preferential arrangement of any nature (other than pursuant to
the Security Documents) upon or with respect to any of the properties now owned
or hereafter acquired by such Borrower.

(c) Approvals. No consent or authorization of, approval by, notice to, filing
with or other act by or in respect of, any Governmental Authority or any other
Person is required in connection with the execution, delivery and performance of
this Amendment by any of the Borrowers.

(d) Enforceable Obligations. This Amendment has been duly executed and delivered
by each Borrower. This Amendment constitutes a legal, valid and binding
obligation of each Borrower enforceable against each Borrower in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles.

 

-7-



--------------------------------------------------------------------------------

(e) Security Documents. The Security Documents constitute valid and perfected
security interests and liens in and to the Collateral covered thereby with the
priority required thereunder and secure the payment and performance of the
Secured Obligations, and all action required to perfect fully such security
interests and liens has been taken and completed, and the execution, delivery
and performance of this Amendment do not adversely affect any such security
interests and liens or the perfection or priority thereof. This Amendment and
the Guarantee and Collateral Agreement create a perfected, first priority
security interest in the Collateral Account, free and clear of any and all Liens
and encumbrances (except for Liens created pursuant to the Loan Documents).

(f) No Default. No Default or Event of Default has occurred and is continuing.

(g) Representations and Warranties. The representations and warranties made by
each of the Borrowers in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof (except
to the extent such representations and warranties relate, by their terms, to a
specific earlier date, in which case they shall be true and correct on and as of
such earlier date).

SECTION 7. Cash Collateral Account. Each Borrower hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, as security for
the Secured Obligations, a perfected, first priority security interest in the
Collateral Account and all cash, deposits, funds and balances at any time and
from time to time on deposit therein and all proceeds of the foregoing. If at
any time the Administrative Agent reasonably determines that any funds held as
Cash Collateral in the Collateral Account are subject to any right or claim of
any Person other than the Administrative Agent or that the total amount of such
funds is less than the amount required by Section 5.14 of the Credit Agreement
(after giving effect to this Amendment), the Borrowers shall, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral in the Collateral Account,
an amount equal to the excess of (x) such aggregate amount required by
Section 5.14 of the Credit Agreement (after giving effect to this Amendment)
over (y) the total amount of funds, if any, then held as Cash Collateral that
the Administrative Agent determines to be free and clear of any such right and
claim.

SECTION 8. RELEASE; COVENANT NOT TO SUE; ACKNOWLEDGMENT. (a) EACH BORROWER
(COLLECTIVELY, THE “RELEASING PARTIES”) HEREBY ABSOLUTELY AND UNCONDITIONALLY
RELEASES AND FOREVER DISCHARGES THE ADMINISTRATIVE AGENT AND EACH LENDER, AND
ANY AND ALL RELATED PARTIES OF ANY OF THE FOREGOING (EACH A “RELEASED PARTY”),
FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF ANY KIND, NATURE OR
DESCRIPTION RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH OR AS A RESULT
OF ANY OF THE OBLIGATIONS, THE CREDIT AGREEMENT, THIS AMENDMENT, OR ANY OF THE
OTHER LOAN DOCUMENTS, WHETHER ARISING IN LAW OR EQUITY OR UPON CONTRACT OR TORT
OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE, WHICH EACH RELEASING PARTY HAS
HAD, NOW

 

-8-



--------------------------------------------------------------------------------

HAS OR HAS MADE CLAIM TO HAVE AGAINST ANY RELEASED PARTY FOR OR BY REASON OF ANY
ACT, OMISSION, MATTER, CAUSE OR THING WHATSOEVER ARISING FROM THE BEGINNING OF
TIME TO AND INCLUDING THE DATE OF THIS AMENDMENT, WHETHER SUCH CLAIMS, DEMANDS
AND CAUSES OF ACTION ARE MATURED OR UNMATURED OR KNOWN OR UNKNOWN. IT IS THE
INTENTION OF EACH RELEASING PARTY IN PROVIDING THIS RELEASE THAT THE SAME SHALL
BE EFFECTIVE AS A BAR TO EACH AND EVERY CLAIM, DEMAND AND CAUSE OF ACTION
SPECIFIED. EACH RELEASING PARTY ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER
FACTS DIFFERENT FROM OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE
WITH RESPECT TO SUCH CLAIMS, DEMANDS, OR CAUSES OF ACTION AND AGREE THAT THIS
INSTRUMENT SHALL BE AND REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING ANY
SUCH DIFFERENCES OR ADDITIONAL FACTS. EACH RELEASING PARTY UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT THE RELEASE SET FORTH ABOVE MAY BE PLEADED AS A
FULL AND COMPLETE DEFENSE AND MAY BE USED AS A BASIS FOR AN INJUNCTION AGAINST
ANY ACTION, SUIT OR OTHER PROCEEDING WHICH MAY BE INSTITUTED, PROSECUTED OR
ATTEMPTED IN BREACH OF THE PROVISIONS OF SUCH RELEASE.

(b) EACH RELEASING PARTY, ON BEHALF OF ITSELF AND ITS SUCCESSORS, ASSIGNS, AND
OTHER LEGAL REPRESENTATIVES, HEREBY ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY,
COVENANTS AND AGREES WITH AND IN FAVOR OF EACH RELEASED PARTY THAT IT WILL NOT
SUE (AT LAW, IN EQUITY, IN ANY REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASED
PARTY ON THE BASIS OF ANY CLAIM, DEMAND OR CAUSE OF ACTION RELEASED, REMISED AND
DISCHARGED BY SUCH RELEASING PARTY PURSUANT TO THE ABOVE RELEASE. IF ANY
RELEASING PARTY OR ANY OF ITS SUCCESSORS, ASSIGNS OR OTHER LEGAL REPRESENTATIVES
VIOLATES THE FOREGOING COVENANT, SUCH RELEASING PARTY, FOR ITSELF AND ITS
SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES, AGREES TO PAY, IN ADDITION TO
SUCH OTHER DAMAGES AS ANY RELEASED PARTY MAY SUSTAIN AS A RESULT OF SUCH
VIOLATION, ALL ATTORNEYS’ FEES AND COSTS INCURRED BY SUCH RELEASED PARTY AS A
RESULT OF SUCH VIOLATION.

(c) EACH RELEASING PARTY HEREBY ACKNOWLEDGES ITS STATUS AS A BORROWER AND
AFFIRMS ITS OBLIGATIONS UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND EACH RELEASING PARTY REPRESENTS AND WARRANTS THAT THERE ARE NO LIABILITIES,
CLAIMS, SUITS, DEBTS, LIENS, LOSSES, CAUSES OF ACTION, DEMANDS, RIGHTS, DAMAGES
OR COSTS, OR EXPENSES OF ANY KIND, CHARACTER OR NATURE WHATSOEVER, KNOWN OR
UNKNOWN, FIXED OR CONTINGENT, WHICH SUCH RELEASING PARTY MAY HAVE OR CLAIM TO
HAVE AGAINST ANY RELEASED PARTY ARISING UNDER, IN CONNECTION WITH, AND/OR WITH
RESPECT TO THE OBLIGATIONS, THE CREDIT AGREEMENT, THIS AMENDMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, AND EACH RELEASING PARTY FURTHER ACKNOWLEDGES THAT, AS OF
THE DATE HEREOF, IT DOES NOT HAVE ANY COUNTERCLAIM, SET-OFF, OR DEFENSE AGAINST
ANY OF THE RELEASED PARTIES, EACH OF WHICH SUCH RELEASING PARTY HEREBY EXPRESSLY
WAIVES.

 

-9-



--------------------------------------------------------------------------------

SECTION 9. Reference to and Effect on the Loan Documents. (a) Upon the
effectiveness of this Amendment, on and after the date hereof each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Upon the effectiveness of this Amendment, on and after the date hereof each
reference in the Guarantee and Collateral Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Guarantee and
Collateral Agreement, and each reference in the other Loan Documents to “the
Guarantee and Collateral Agreement”, “thereunder”, “thereof” or words of like
import referring to the Guarantee and Collateral Agreement, shall mean and be a
reference to the Guarantee and Collateral Agreement as amended hereby.

(c) Except as specifically amended or modified above, the Credit Agreement, the
Guarantee and Collateral Agreement, and all other Loan Documents, are and shall
continue to be in full force and effect in accordance with their respective
terms and are hereby in all respects ratified and confirmed by each Borrower.

(d) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(e) This Amendment is a Loan Document in all respects and for all purposes.

SECTION 10. Further Assurances. Each Borrower agrees that it shall, at such
Borrower’s expense and upon the request of the Administrative Agent, duly
execute and deliver, or cause to be duly executed and delivered, to the
Administrative Agent such further documents and do and cause to be done such
further acts as may be necessary or proper in the opinion of the Administrative
Agent to carry out more effectively the provisions and purposes of this
Amendment and each of the other Loan Documents.

SECTION 11. Costs and Expenses. The Borrowers jointly and severally agree to pay
or reimburse the Administrative Agent on demand for all of its out-of-pocket
costs and expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent.

SECTION 12. Binding Agreement; Assignment. This Amendment shall be binding on
the parties hereto and their respective successors and assigns; provided,
however, that none of the Borrowers may assign or delegate any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender.

 

-10-



--------------------------------------------------------------------------------

SECTION 13. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 14. Acknowledgment. Each Borrower hereby acknowledges that it has been
advised by counsel in the negotiation, preparation, execution and delivery of
this Amendment.

SECTION 15. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Texas.

SECTION 16. Time of the Essence. Time is of the essence of this Amendment and
the other Loan Documents.

SECTION 17. Survival. All representations and warranties made in this Amendment
or any other Loan Document shall survive the execution and delivery of this
Amendment, and no investigation by the Administrative Agent or the Lenders or
any closing will affect such representations and warranties or the right of the
Administrative Agent or the Lenders to rely upon them.

SECTION 18. Headings. The section headings hereof are inserted for convenience
of reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.

SECTION 19. ENTIRE AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS COLLECTIVELY REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NOT UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

[Signature Pages Follow]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their proper and duly authorized officers as of the date first
above written.

 

ADMINISTRATIVE AGENT: SOUTHWEST BANK, a Texas state bank, as Administrative
Agent By:  

/s/ Josh Burleson

Name:   Josh Burleson Title:   Vice President

Signature Page

Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

LENDER: SOUTHWEST BANK, a Texas state bank, as the sole Lender By:  

/s/ Josh Burleson

Name:   Josh Burleson Title:   Vice President  

 

Signature Page

Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

BORROWERS: USMD HOLDINGS, INC. By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer IMPEL MANAGEMENT
SERVICES, L.L.C. By:   USMD Holdings, Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer IMPEL CONSULTING
EXPERTS, L.L.C. By:   Impel Management Services, L.L.C., its sole member By:  
USMD Holdings, Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer

 

Signature Page

Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

USMD INC. By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer MAT-RX DEVELOPMENT,
L.L.C. By:   USMD Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer MAT-RX FORT WORTH GP,
L.L.C. By:   MAT-RX DEVELOPMENT, L.L.C., its sole member By:   USMD Inc., its
sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer

 

Signature Page

Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

USMD OF ARLINGTON GP, L.L.C. By:   MAT-RX DEVELOPMENT, L.L.C., its sole member
By:   USMD Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer USGP, LLC By:   USMD
Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer US LITHOTRIPSY, L.P.
By:   USGP, LLC, its general partner By:   USMD Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer

 

Signature Page

Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

LITHO GP, LLC By:   US Lithotripsy, L.P., its sole member By:   USGP, LLC, its
general partner By:   USMD Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer METRO I STONE
MANAGEMENT, LTD. By:   Litho GP, LLC, its general partner By:   US Lithotripsy,
L.P., its sole member By:   USGP, LLC, its general partner By:   USMD Inc., its
sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer USMD ADMINISTRATIVE
SERVICES, L.L.C. By:   USMD Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer

 

Signature Page

Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

USMD DIAGNOSTIC SERVICES, LLC By:   USMD Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer USMD PPM, LLC By:  
USMD Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer USMD CANCER TREATMENT
CENTERS, L.L.C. By:   USMD Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer

 

Signature Page

Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

USMD CANCER TREATMENT CENTERS GP, L.L.C. By:   USMD Cancer Treatment Centers,
L.L.C., its sole member By:   USMD Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer USMD AFFILIATED
SERVICES By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer MEDICAL CLINIC OF NORTH
TEXAS PLLC By:   USMD Affiliated Services, its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer

 

Signature Page

Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

UROLOGY ASSOCIATES OF NORTH TEXAS, P.L.L.C. By: USMD Affiliated Services, its
sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer

USMD CTC (MO), LLC,

a Missouri limited liability company

By: USMD Cancer Treatment Centers, L.L.C., its sole member By: USMD Inc., its
sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer

 

Signature Page

Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

ANNEX A

FORM OF COMPLIANCE CERTIFICATE

 

To: Southwest Bank,

as Administrative Agent,

and the Lenders Parties to the

Credit Agreement Referred to Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of August 31, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among USMD
Holdings, Inc., a Delaware corporation, the other Borrowers party thereto, the
Lenders party thereto and Southwest Bank, as Administrative Agent for the
Lenders. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

The undersigned hereby certifies, on its behalf and on behalf of the Borrowers,
that:

1. I am the duly elected                      of the Borrower Representative.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made, or have caused to be made under my supervision, a
detailed review of the transactions and condition of each Borrower during the
accounting period covered by the financial statements attached hereto as
Attachment 1 that are delivered on the date hereof pursuant to Section 5.01 of
the Credit Agreement (the “Financial Statements”). [Except as set forth below],
[s]uch review did not disclose, and I have no knowledge of (i) the existence of
any condition or event that constitutes a Default or Event of Default during or
at the end of the accounting period covered by the Financial Statements or as of
the date of this Certificate or (ii) any change in GAAP or in the application
thereof that has occurred since the date of the audited financial statements
referred to in Section 4.01(b) of the Credit Agreement. To the best of my
knowledge, each Borrower during the period covered by the Financial Statements
has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in the Credit Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it.

5. Attached hereto as Attachment 2 are the financial data and computations
showing (in reasonable detail) compliance by the Borrowers with the covenants
set forth in Sections 6.01, 6.02(e), 6.02(h), 6.02(i), 6.05(e), 6.06(b),
6.06(c)(i), 6.08(h), and 6.08(j) of the Credit Agreement, all of which financial
data and computations are true, complete and correct.

6. Attached hereto as Attachment 3 is (i) a description of any change in the
jurisdiction of organization or the name of any Borrower, (ii) a list of all
Intellectual Property acquired by any Borrower, (iii) a list of all real
property (including material leasehold interests) acquired by any Borrower, and
(iv) a description of each Person that has become a Wholly Owned Subsidiary of
Holdings, in each case since the most recent Compliance Certificate was
delivered (or in the case of the first Compliance Certificate so delivered,
since the Closing Date).

 

Annex A-1

Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action that the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (ii) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Attachment 2 and the Financial Statements delivered with this Certificate in
support hereof, are made and delivered this         day of         , 201    .

 

USMD HOLDINGS, INC., as

Borrower Representative

By:

     

Name:

     

Title:

   

 

Annex A-2

Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

Financial Statements

 

Annex A-3

Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

For the Calendar Month/Fiscal Year ended             ,              (“Statement
Date”)

Compliance with

Provisions of Section 6.01(a) of the Credit Agreement1

I. Minimum Fixed Charge Coverage Ratio.

 

A. EBITDA:

  

Net Income for the twelve-month period ending on the Statement Date (the
“Subject Period”)

   $ [__________ ] 

Plus (without duplication and to the extent reflected as a charge in the
statement of such Net Income for the Subject Period):

  

Tax expense

   $ [__________ ] 

Interest Expense, amortization or write-off of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness (including the Loans)

   $ [__________ ] 

Depreciation and amortization expense

   $ [__________ ] 

Amortization of intangibles (including, but not limited to, goodwill)

   $ [__________ ] 

Any extraordinary, unusual or non-recurring non-cash expenses or losses
(including, whether or not otherwise includable as a separate item in the
statement of such Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business)

   $ [__________ ] 

Any other non-cash charges

   $ [__________ ] 

Retention that has accrued and not been paid

   $ [__________ ] 

Accrued and unpaid executive compensation under the Deferred Executive
Compensation Plan

   $ [__________ ] 

Minus (to the extent included in the statement of such Net Income for the
Subject Period):

  

Any extraordinary, unusual or non-recurring income or gains (including, whether
or not otherwise includable as a separate item in the statement of such Net
Income for the Subject Period, gains on the sales of assets outside of the
ordinary course of business)

   $ [__________ ] 

Any other non-cash income

   $ [__________ ] 

All Retention Payments paid in cash

   $ [__________ ] 

 

1  To be determined as of the end of each Fiscal Quarter and each Fiscal Year.

 

Annex A-4

Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

All cash payments made pursuant to the Deferred Executive Compensation Plan

   $ [__________ ] 

EBITDA for Subject Period

   $ [__________ ] 

B. Fixed Charges:

  

Sum of (without duplication):

  

Interest Expense for the Subject Period

   $ [__________ ] 

Scheduled payments during the Subject Period on account of principal of
Indebtedness (other than Subordinated Debt) of the Borrowers or any of them
(including scheduled principal payments in respect of the Term Loans, but
excluding (i) any scheduled payment of principal in respect of Indebtedness of
the CTC Entities, the Hospital Entities, or the Lithotripsy Entities, unless
such payment is made by a Borrower), and (ii) the payment or prepayment of the
Tranche C Term Loans required by Section 5 of the Amendment No. 4)

   $

 

$

[__________

 

[__________

] 

 

] 

Scheduled payments during the Subject Period on account of principal of
Subordinated Debt that are paid in cash

  

Fixed Charges for the Subject Period

   $ [__________ ] 

C. Fixed Charge Coverage Ratio:

  

1. All cash dividends and cash distributions, and all redemptions and
repurchases of Equity Interests in cash, by any Borrower during the Subject
Period (other than (x) dividends or distributions made to a Borrower and (y) the
Deferred Comp Change of Control Payments)

   $ [__________ ] 

2. All cash taxes paid by the Borrowers during the Subject Period

   $ [__________ ] 

3. Aggregate amount actually paid by the Borrowers during the Subject Period on
account of Capital Expenditures (excluding (i) the principal amount of
Indebtedness (other than the Loans) incurred in connection with such
expenditures but including payments of principal in respect of any such
Indebtedness, (ii) any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount, and (iii) the aggregate amount of Capital
Expenditures financed with proceeds of any Revolving Loans, up to a maximum
aggregate amount of $1,5000,000 in any Fiscal Year starting with Fiscal Year
2015)

   $ [__________ ] 

4. Line C.1 plus Line C.2 plus Line C.3

   $ [__________ ] 

5. EBITDA minus Line C.4

   $ [__________ ] 

6. Fixed Charges

   $ [__________ ] 

 

Annex A-5

Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

7. Fixed Charge Coverage Ratio (Line C.5 to C.6)

     [_____:___ ] 

8. Fixed Charge Coverage Ratio must be greater than or equal to

     _____ : 1.00   

9. The Borrowers are in compliance (circle yes or no)

     yes/no   

 

Annex A-6

Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

Compliance with

Provisions of Section 6.01(c) of the Credit Agreement2

II. Capital Expenditures.

 

1. Capital Expenditures of the Borrowers for the Fiscal Year ending December 31,
20        .

   $ [__________ ] 

2. Capital Expenditures must not exceed

    
 
 
  $[6,000,000 for
FYE 2015;
$4,500,000 for
FYE 2016]   
  
  
  

3. The Borrowers are in compliance (circle yes or no)

     yes/no   

 

 

2  To be determined as of the end of each Fiscal Year.

 

Annex A-7

Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

Compliance with

Provisions of Section 6.01(d) of the Credit Agreement3

III. Maximum Senior Leverage Ratio.

 

A. Consolidated Total Indebtedness at Statement Date

   $ [__________ ] 

B. Outstanding principal of Subordinated Debt at Statement Date

   $ [__________ ] 

C. Outstanding principal of Convertible Notes at Statement Date

   $ [__________ ] 

D. Amount of Cash Collateral in the Collateral Account

   $ [__________ ] 

E. Consolidated Senior Indebtedness (Line II.A minus the sum of Lines II.B, II.C
and II.D)

   $ [__________ ] 

F. EBITDA for the Subject Period (from I.A of this Attachment 2)

   $ [__________ ] 

G. Senior Leverage Ratio (ratio of Line II.E [less the principal amount of the
Tranche A Term Loans that are fully Cash Collateralized] to Line II.F)

     ____ : 1.00   

H. Senior Leverage Ratio must be less than or equal to

     1.00 : 1.00   

I. The Borrowers are in compliance (circle yes or no)

     yes/no   

 

 

3  To be determined as of the end of each Fiscal Quarter and each Fiscal Year.

 

Annex A-8

Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

Compliance with provisions of Sections 6.02(c), 6.02(e)

6.02(h), 6.02(i), 6.05(e), 6.06(b), 6.06(c)(i), 6.08(h), and 6.08(j) of the
Credit Agreement4

 

1. Section 6.02(c)

  

A. Guarantee Obligations incurred by the Borrowers (i) in respect of any
Indebtedness of any of the Borrowers otherwise permitted by this Section 6.02,
(ii) with respect to all of the Lithotripsy Entities, in an aggregate amount,
for all such entities, not to exceed at any time outstanding $2,000,000 in
excess of the amounts then owing under the guarantees of existing Indebtedness
by Lithotripsy Entities identified on Schedule 6.02(d), shall reduce as such
guaranteed Indebtedness is paid or reduced [and not thereafter increase after
such reduction] and shall in no event exceed $115,495), (ii) with respect to the
CTC Entities, in an aggregate amount, for all such entities, not to exceed at
any time outstanding $2,000,000 in excess of the amounts then owing under the
guarantee of existing Indebtedness by CTC Entities identified on Schedule
6.02(d) to the Credit Agreement (provided that, for purposes of the calculations
under this Section 6.02(c), the amounts used as the amounts then owing under the
guarantee of existing Indebtedness by CTC Entities identified on Schedule
6.02(d), shall reduce as such guaranteed Indebtedness is paid or reduced [and
not thereafter increase after such reduction] and shall in no event exceed
$1,086,715), and (iii) with respect to the Hospital Entities, in an aggregate
amount, for all such entities, not to exceed at any time outstanding $3,000,000
in excess of the amounts then owing under the guarantees of existing
Indebtedness by Hospital Entities identified on Schedule 6.02(d) to the Credit
Agreement (provided that, for purposes of the calculations under this Section
6.02(c), the amounts used as the amounts then owing under the guarantees of
existing Indebtedness by Hospital Entities identified on Schedule 6.02(d), shall
reduce as such guaranteed Indebtedness is paid or reduced [and not thereafter
increase after such reduction] and shall in no event exceed the portion of the
Indebtedness guaranteed by Hospital Entities under Schedule 6.02(d), paragraphs
1 and 2)

   $ [__________ ] 

B. Lithotripsy Entities

   $ [__________ ] 

C. Hospital Entities

   $ [__________ ] 

D. CTC Entities

   $ [__________ ] 

E. The Borrowers are in compliance (circle yes or no)

     yes/no   

 

4  To be determined as of the end of each calendar month (except for
Section 6.05(e)).

 

Annex A-9

Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

2. Section 6.02(e)

  

A. Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.03(g) in an aggregate principal amount
not to exceed $3,000,000 at any one time outstanding

   $ [__________ ] 

B. The Borrowers are in compliance (circle yes or no)

     yes/no   

3. Section 6.02(h)

  

A. Additional unsecured Indebtedness of the Borrowers in an aggregate principal
amount not to exceed $500,000

   $ [__________ ] 

B. The Borrowers are in compliance (circle yes or no)

     yes/no   

4. Section 6.02(i)

  

C. Guarantee Obligations and/or obligations as a co-obligor with respect to
Indebtedness incurred by physicians in the ordinary course of business in
connection with the commencement of their employment with a Borrower or any
Affiliate of a Borrower, provided that such Guarantee Obligations shall not
exceed $3,000,000 in the aggregate at any time outstanding

   $ [__________ ] 

D. The Borrowers are in compliance (circle yes or no)

     yes/no   

5. Section 6.05(e)

  

A. Disposition of other property (other than Equity Interests) having a fair
market value not to exceed $500,000 in the aggregate for any Fiscal Year,
provided that MX Centros de Cancer, de R.L., de C.V., Willowbrook Cancer
Treatment Center, LLC, and Millennium Lithotripsy, LP may be dissolved

   $ [__________ ]5 

B. The Borrowers are in compliance (circle yes or no)

     yes/no   

6. Section 6.06(b)

  

A. Restricted Payments by the Borrowers to Holdings to permit Holdings to
purchase Holdings’ common stock or common stock options from present or former
officers or employees of any Borrower upon the death, disability or termination
of employment of such officer or employee, provided, that the aggregate amount
of payments under this clause after the Closing Date (net of any proceeds
received by Holdings after the Closing Date in connection with resales of any
common stock or common stock options so purchased) shall not exceed $250,000

   $ [__________ ] 

 

5  For the Compliance Certificate delivered with the financial statements
required by Section 5.01(a), insert actual amount for the Fiscal Year most
recently ended.

 

Annex A-10

Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

B. The Borrowers are in compliance (circle yes or no)

     yes/no   

7. Section 6.06(c)(i)

  

A. Scheduled payments of principal and interest on Subordinated Debt to
Dr. House and Dr. Thompson (and their permitted successors and assigns) made
during the Subject Period

   $ [__________ ] 

B. Scheduled payments of principal and interest on the Convertible Notes made
during the Subject Period

   $ [__________ ] 

C. The Borrowers are in compliance (circle yes or no)

     yes/no   

8. Section 6.08(h)

  

A. Investments after the Closing Date by the Borrowers in Subsidiaries that are
not Wholly Owned Subsidiaries, provided that the aggregate amount (valued at
cost) of such Investments made after the Closing Date shall not exceed
$1,000,000 per Fiscal Year

   $ [__________ ]6 

B. The Borrowers are in compliance (circle yes or no)

     yes/no   

9. Section 6.08(j)

  

A. The total cash and non-cash consideration for Acquisitions pursuant to
Section 6.08(j) shall not exceed during any Fiscal Year (1) in the case of cash
consideration, $1,000,000, and (2) in the case of non-cash consideration,
$5,000,000; provided that the non-cash consideration paid by or on behalf of any
Borrower in connection with any Acquisition shall be limited to Equity Interests
in Holdings

  

B. Total cash consideration

   $ [__________ ]7 

C. Total non-cash consideration

   $ [__________ ]8 

D. The Borrowers are in compliance (circle yes or no)

     yes/no   

 

 

6  For the Compliance Certificate delivered with the financial statements
required by Section 5.01(a), insert actual amount for the Fiscal Year most
recently ended. Otherwise, insert the year to date amount as of the last day of
the Fiscal Quarter most recently ended.

7  For the Compliance Certificate delivered with the financial statements
required by Section 5.01(a), insert actual amount for the Fiscal Year most
recently ended. Otherwise, insert the year to date amount as of the last day of
the Fiscal Quarter most recently ended.

8  For the Compliance Certificate delivered with the financial statements
required by Section 5.01(a), insert actual amount for the Fiscal Year most
recently ended. Otherwise, insert the year to date amount as of the last day of
the Fiscal Quarter most recently ended.

 

Annex A-11

Amendment No. 9 to Credit Agreement



--------------------------------------------------------------------------------

Attachment 3

to Compliance Certificate

Description of Change in

Jurisdiction of Organization, Name, any Intellectual Property Acquired, Etc.

 

Annex A-12

Amendment No. 9 to Credit Agreement